DETAILED ACTION
Claims 1-20 are presented for examination based on the amendment filed 03/08/2021.
Claims 1-2, 10-11, and 20 are amended.
Rejections under 35 USC 103 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “executing a digital twin corresponding to the mechanical transmission system, the digital twin being an executable digital representation of the mechanical transmission system including a digital motor unit corresponding to the motor of the mechanical transmission system and a digital load unit corresponding to the load of the mechanical transmission system” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 10, and 20 of the instant application (as supported in specification e.g. ¶ paras. [0024], [0027]-[0028], [0032], [0069], [0084]-[0087] and Figs. 1, 10, and 15).
Prior Art of Record
The Prior art of reference Nasle (U.S. Patent Application Publication 2016/0247065 A1) discloses:  	(Nasle: FIG. 18, para. [0212] “In step 1802, the dynamic time domain model data can be updated to re-align the virtual system model in real-time so that it mirrors the real operating conditions of the facility. The updates to the domain model data coupled with the ability to calibrate and age the virtual system model of the facility as it ages (i.e., real-time condition of the facility), as described above, provides a desirable approach to predicting the operational stability of the electrical power system operating under contingency situations.”; para. [0222]; time domain model data includes “motors” and both “built-in dynamic model data and user-defined model data” that allow for “real-time” modeling; see para. [0244] detailing process of FIG. 18 used in motor start/stop sequence and assessments, including load shedding, which implicitly teaches that the model includes data concerning the motor-load; para. [0250] where the modeling prediction data can be considered estimates; [0215] and [0237] load and mechanical torque data is used in the model; paras. [0268]-[0269] detailing prediction data and using data to monitor the system and threshold based calibration; para. [0055] can supply control signals; para. [0081] teaches monitor and control of monitored systems “modify and/or adjust the operating parameters of the sensors that are interfaced with the system”;)
The Prior art of reference Nitz (U.S. Patent Application Publication 2013/0211739 A1) discloses:  	(Nitz: para. [0012] “A control device connected with the two measuring devices, which is set up to control the motor during operation of the industrial robot, in which a mathematical model of the gearbox is stored, which takes into account in particular the elastic properties of the gearbox, and which is set up to determine, based on the mathematical model, the torque affecting the first limb determined on the driving side and reducing side angles of rotation of the gearbox.”; para. [0029] “This includes, for example, knowledge as to whether the deformation is increasing or decreasing, what is the setting of the gearbox and the related actual transmission error of the torque, what are the RPM of the motor, and/or what is the motor current.”)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129